On behalf of my delegation I convey sincere congratulations to Mr. Bouteflika on his unanimous election as President of this session. The qualities of his leadership have been displayed both in his country and in the context of the group of nonaligned nations.
45.	At times in history events and developments suddenly assume the proportions of a bursting dam. Since I addressed this Assembly a year ago [2128th meeting], the world has been confronted with war, with profound changes in the distribution of power and economic wealth, with the sudden scarcity of essential raw materials and with continued massive violations of human rights. Those dramatic developments have brought home the dearly bought lesson that peace, justice, freedom and development are inseparably linked. None can be achieved without the others.
46.	Last year, in this Assembly, delegations welcomed political detente. My Government strongly supported, and continues to support, efforts towards detente in Europe and elsewhere in the world. But the situation remains unstable because so far detente largely represents understanding between the big Powers within certain limits, limits defined by elements of deterrence, competition and collaboration. The unacceptable risk; of nuclear war compels cooperation but does not exclude competition. External events beyond the limits of the understanding on detente continue to endanger the balance resulting from detente. Detente between the great Powers has therefore not eliminated sources of friction and crisis caused by lack of justice and freedom.
47.	The most striking and dangerous case in point is the war in the Middle East and its aftermath. The international community was again confronted with the fundamental instability of a situation resulting from the absence of a just peace settlement in the region. Notwithstanding detente between the iJreat Powers, peace proved to be impossible without justice to all the parties concerned. The Netherlands Government welcomes and supports the efforts and steps to achieve such peace and justice the armistice agreements and the subsequent agreements on the disengagement of forces. A high tribute is due the Governments and statesmen within the region and outside it who made those agreements possible.
48.	The position of the Netherlands Government in support of the relevant resolutions of the Security Council is known and is fully reflected in the declaration of the nine countries of the European Economic Community of 6 November 1973.4 Subsequent to that declaration, the countries of the European Economic Community have entered into a dialog with the countries of the Arab world in order to strengthen and intensify their mutual relations and to arrive at longterm forms of economic, technological and cultural cooperation. The Netherlands Government wishes to promote this EuropeanArabian economic cooperation. It expresses the strong hope that the efforts being undertaken in the political field will soon lead in the Middle East to durable peace based on justice.
49.	Another external event affecting detente was the armed conflict in Cyprus. Here too, durable peace proved impossible without justice to all the parties concerned. A political settlement without any further recourse to armed intervention must, in the view of the Netherlands Government, be based on full respect for the independence and territorial integrity of the country and for the fundamental rights of the peoples and communities concerned, The conflict in Cyprus has caused profound human suffering and economic dislocation. My Government has contributed to the emergency operations of the Red Cross and the United Nations High Commissioner for Refugees. Parallel to further efforts towards a political settlement, action should be taken by the international community to restore the economy of the island by providing emergency economic assistance.
50.	Although the United Nations has not been able to prevent the disasters that have afflicted the Republic of Cyprus since July, the presence of the United Nations has proved to be of great value. I wish to pay a tribute to the members of the United Nations Peacekeeping Force in Cyprus [UNFICYP] who have acted firmly and responsibly in situations of grave risk and have suffered severe casualties in performing their tasks. In view of the outstanding services rendered by UNFICYP in the present crisis, my Government has decided to make a voluntary contribution of $250,000 for the current year to the financing of the United Nations Force. 
51.	The Cyprus crisis and the war in the Middle East have demonstrated both the potentialities and the limitations of the United Nations peacekeeping activities. The Special Committee on Peacekeeping Operations has been trying for years to formulate basic guidelines for those operations, but has not yet succeeded in reaching full agreement on the complex issues involved. I am gratified to note that this lack of agreement on the theory of peacekeeping has not prevented the Security Council from taking practical action when circumstances required new operations. I do hope that this will accelerate the work of the Special Committee.
52.	I should like to make one remark here about the question of the composition of peacekeeping forces. In my opinion this question should be dealt with in a pragmatic way and not made dependent on the application of too rigid and antiquated yardsticks of geographical distribution. Paramount should be the objective of the operation: the efficient and expedient safeguarding of peace. My Government remains ready to contribute Netherlands units to United Nations peacekeeping operations.
53.	Another grave so are of danger to and instability of detente is in my view the arms, race in the Middle
East, the unprecedented proportions of which threaten to prevent or to upset any political settlement and increase the potential danger to world peace of the conflict situation in the region. If the world really wishes to promote detente and peace, the United Nations and individual Member States must address themselves to the problems of the arms race in conventional weapons in this and other danger areas.
54.  I have spoken of some external factors which threaten to frustrate the development of detente. In my view a further serious threat to lasting detente is the unsolved problem of nuclear proliferation.
55.	The Secretary General was right in drawing our attention, in the introduction his report on the work of the Organization, to the dangers to our civilization and the human race inherent in the uncontrolled spreading of nuclear "knowhow" and of plutonium, and in the proliferation of nuclear devices [AI9601I Add.I, sect. X], I cannot conceal my Government's profound concern regarding the action taken by India in May of this year in testing a nuclear explosive device.
56.	We have taken due note of the statement of the Minister of External Affairs of India [2245th meeting] that India has no intention of becoming a nuclear Power and that it remains committed to a policy of using nuclear energy exclusively for peaceful purposes. Nevertheless it is difficult to distinguish between a nuclear test for peaceful purposes and a nuclear test for weapon purposes; therefore it cannot be denied that the Indian test explosion represents a setback to international efforts to prevent the further spread of nuclear weapons and to ban nuclear tests everywhere and by everyone. I repeat: everywhere and by everyone.
57.	The risk of nuclear proliferation should be a matter of concern to all nations, regardless of size or power. The imperative of world peace must override nuclear ambition. In this context the review conference provided for in the Treaty on the NonProliferation of Nuclear Weapons [resolution 2373 (XXII), annex] gains even more relevance than before.
58.	As a member of the Conference of the Committee on Disarmament in Geneva the Netherlands Government will continue to support all efforts to prevent the spread of nuclear weapons. We regret that progress in this field has not come up to expectation. In particular, my Government deplores the fact that the parties to the Treaty Banning Nuclear Weapon Tests in the Atmosphere, in Outer Space and under Water, signed in Moscow on 5 August 1963 have not yet fulfilled their commitment to ban nuclear tests in all environments.
59.	I assume that the Assembly will give great attention this year to the general problems of arms control and disarmament. Several new proposals from different sides deserve serious consideration.
60.	As far as the. situation in Europe is concerned, the Netherlands, in consultation with its allies, will continue to press for substantial results in the Vienna talks on mutual and balanced force reductions.
61.	In the introduction to his annual report, the SecretaryGeneral has urged us "to ensure.that peacekeeping efforts must not be the pretext for slackening the momentum of the search for a settlement of underlying problems." [Al960llAdd.l, sect. VI.]
62.	In this connexion, I wish once more to draw attention to the essential but too often neglected role of the International Court of Justice in the peaceful settlement of disputes. The Court has recently adapted its procedures and rules, which now permit shorter and more simplified action. I wish to support the SecretaryGeneral's appeal to Member States to review the possibility of referring legal disputes to the Court.
63.	Parallel to the achievement of universality in the United Nations there has been a progressive development of new rules of international law acceptable to all States, old and new. Such development of international law will, however, not lead very far without the strengthening of, and more frequent recourse to, effective machinery for the settlement of disputes. I hope that this session of the General Assembly will take action to that end.
64.	There can be no peace without justice and freedom and without respect for human rights. The Secretary General has shown his concern for the disregard of individual rights and the decline in civility. He has reminded us that the democratization of international relations in order to bring peace and justice to the daily life of all peoples has always been a central role of the United Nations.
65.	The Netherlands Government will continue to press for the safeguarding and defense of fundamental human rights, within my own country under the European Convention on Human Rights in the discussions between Eastern and Western Europe, and in the world at large. I wish to express the profound joy of the Government and people of the Netherlands caused by the restoration of democracy and human rights set in motion in Greece and Portugal and by the reversal by the new Portuguese Government of the colonial policies of its predecessors. Those most encouraging developments, which have been welcomed by many in this General Assembly, should not, of course, turn attention away from persistent violations of human rights elsewhere. I refer specifically to the situation in South Africa and Namibia and to the illegal regime in Southern Rhodesia. There is reason, too, for continued deep concern about the situation in Chile.
66.	I refer also to the increasingly widespread practice of torture and maltreatment of prisoners. The Netherlands delegation, together with others, will put forward specific proposals in this respect.
67.	The persistence and the very increase of violence and brutality in today's world is an alarming phenomenon. Practices of terrorism jeopardizing the lives of men, women and children continue to be a source of great anxiety. It is a matter of common interest and concern to all nations to prevent and combat such practices by joint and separate action.
68.	In order to strengthen respect for freedom of religion or belief the Netherlands delegation will also introduce proposals aimed at the elimination of all forms of intolerance and discrimination based on religion or belief.
69.	The year 1975 has been proclaimed Intel national Women's Year by the General Assembly of the United
Nations [resolution 3010 (XXVII)]. My Government will fully support United Nations action in this respect, because the role of women is crucial in the search for development and justice.
70.	There can be no peace without justice and freedom. The rapid developments towards decolonization in Africa have brought us considerably closer to the implementation of the right of self-determination of all nations. Some of the basic purposes of the Charter and the ideal of universality are now coming close to fulfillment.
71.	The Kingdom of the Netherlands extends a most cordial welcome to the three new Members of the Organization: Bangladesh, Grenada and Guinea Bissau. Our sincere feelings of sympathy towards the people and Government of Bangladesh, which have been so severely tried, have been expressed by our continuing efforts to render effective assistance. In Grenada we salute a nation close to the Netherlands Antilles, part of the Kingdom I here represent. My Government particularly rejoices at the presence among us of GuineaBissau. Its struggle to obtain the rights enshrined in our Charter has finally been justly rewarded.
72.	It is my privilege to inform you that the Kingdom of the Netherlands next year will witness the accession to full independence and sovereignty *of one of its partners, Surinam. The Government and people of the Netherlands are looking forward to the now rapidly approaching day when Surinam will be able to take its rightful place in the General Assembly. In view of Surinam's wish for independence in 1975, the three partners of the Kingdom, that is, the Netherlands Antilles, Surinam, and the Netherlands, will soon meet in a joint effort to reshape the present relationship agreements.
73.	Stability in Europe and in the world is seriously threatened by economic dislocation, by persistent inflation, and by the danger of recession and unemployment. The energy crisis and the profound changes in international commodity markets have produced a catalytic effect on the economic development of the industrialized world. A reorientation of thinking and policy on our pattern of growth and on the level and nature of our prosperity is called for. Obviously, a redistribution of power and wealth has been set in motion.
74.	However, there is the danger that this development will have a polarizing and antagonizing effect on international economic relations in the sense that consumer countries may be forced to embark on alternative sources of raw materials and self sufficiency. I wish to sound a note of warning with regard to these polarizing tendencies. Any nationalistic raw materials policy, if carried to the extreme, risks being self defeating. The alternative then is obvious: cooperation on the basis of economic interdependence, as called for in the Declaration and the Program of Action adopted by the General Assembly at its sixth special session.
75.	The resolution adopted at the sixth special session of the General Assembly gave expression to these fundamental changes in economic relations and in development cooperation. While the phenomenon of physical shortages was new to the rich countries, we should remind ourselves that a scarcity of resources has always been a normal situation in the poor countries. New border lines have been drawn in the international community. Countries with a structural balance of payments deficit today are found among the poor as well as among the rich. Countries suffering from shortages of commodities today are to be found in both categories. This new reality demands new policies and agreements for commodity markets. It also demands a reorientation of the future economic growth of the rich countries, whose growth will have to be selective in the sense that they cannot continue to use ever increasing quantities of raw materials supplies, both in an absolute sense and as a percentage of global availabilities. Thus, the future requires strategies for development not only for the poor countries but also for the rich strategies aimed at a global policy of interdependence.
76.	A new, worldwide recession would be a disaster, in particular for many developing countries. Regardless of other urgent measures by developing and developed countries, has the time not come for producers and consumers of essential raw materials to meet under United Nations auspices in a common effort to give effect to the notion of interdependence in order to help forestall such a recession? The present situation offers sufficient scope for progress towards a larger degree of justice in international economic relations.
77.	In the search for development strategies we have so far been concentrating most of our attention on medium and longterm development. But the immediate needs of developing countries, the pressing problems of mass poverty, unemployment, undernourishment and lack of housing have often been neglected. Many developing countries are so hard pressed by the emergencies of today that they can hardly give sufficient attention to the problems of tomorrow. The Netherlands Government is convinced of the need for a new development dimension; a strategy and a program are required to meet the immediate needs of developing countries, including those resulting from natural disasters. The United Nations machinery in this respect must be strengthened. The assistance, to be worked out internationally, should be additional to existing aid programs for longterm plans and projects. The Netherlands Government in its budget for 1975 has allocated $100 million for assistance to meet the immediate needs of developing countries.
78.	The sixth special session of the General Assembly has adopted a Special Program to assist the countries most seriously affected by rising energy and commodity prices. The Netherlands Government, in view of the appeal made by the Secretary General, has decided to make available during the budgetary year 1974 an amount of $30 million for assistance to these countries. A substantial part of these funds will be channeled through the Secretary General's special account; another part through the European Economic Community or bilaterally.
79.	Next year, the Netherlands intends to do more; it is prepared to contribute to the Special Fund established by resolution 3202 (SVI). Our contribution will be made in the context of my Government's new four year program for development cooperation, which has recently been submitted to Parliament. This program aims at a target for official development assistance of approximately 0.8 per cent of the gross national product by 1976.
80.	Since peace and freedom cannot survive without justice and economic and social development, all means to redistribute wealth and economic power will have to be considered. It appears to me that the balance of wealth and power between rich and poor countries may be decisively influenced by the exploration and exploitation of the resources of the sea which so far have remained untapped. In the introduction to his report on the work 4 of the Organization, the SecretaryGeneral rightly 'calls attention to the tremendous importance of the Third United Nations Conference on the Law of the Sea [AI960llAdd.l, sect. XII]. The Netherlands Government adheres to the concept that the seabed and its resources outside national jurisdiction are the common heritage of mankind. Effective exploitation of the resources of the sea for the benefit of the developing world could lead to a decisive change in the existing structure of inequality in wealth and prosperity. The Netherlands, therefore, advocates the adoption of a new legal system that would safeguard this common heritage, emphasizing the duties which the use of the sea entails for all States. This requires effective arrangements and machinery for international legislation, administration, supervision and international jurisdiction. In Caracas excessive emphasis was placed, in my view, on questions of national jurisdiction, to the neglect of vital issues of international control and common interest, and I wonder whether developing countries are sufficiently aware of the enormous benefits that they can reap from international exploitation of the resources of the sea.
81.	I have spoken of some vital problems with which this session of the General Assembly will be confronted: problems of war and peace, problems of instability and equality,  problems of human misery and of the denial of fundamental rights. But I have also pointed to progress, new forms of cooperation and, in some areas, to breakthrough and new departures. The world, and with it the United Nations, is in motion and is moving faster than some may wish or expect.
82.	In this perspective, the Netherlands Government attaches great importance to the special session of the General Assembly to be convened in September next year. That session represents a unique opportunity to come to grips with many of the problems that beset the world today. As one of the elements in this process, the outcome of the World Population Conference in Bucharest has provided a promising first step. The Kingdom of the Netherlands looks forward to the World Food Conference. More than ever before, the urgency of the world food problem calls for imaginative proposals and concrete action.
83.	In the coming months, other international conferences and negotiations, such as the Second General Conference of UNIDO, the review and appraisal of progress in the implementation of the International Development Strategy for the Second United Nations Development Decade, the discussions on international monetary reform and the multilateral trade negotiations, will take place. All these activities, in which nongovernmental organizations can play an important role, should converge in a decisive effort for reaching agreement on the foundations for a new economic order at the next special session of the General Assembly.
84.	The cynics and self professed realists who tell us that strategies, declarations and action programs are nothing but words which can lead only to frustration and damage the prestige of the United Nations, should remember that the great ideals of mankind, in history and today, were drafted in words which, once conceived, were able to move men to action. A determined effort to carry out by intensified international cooperation what has already been agreed upon in the Strategy and in other instruments can overcome the triple danger of fatalism, cynicism and nationalism, so clearly confronting mankind. If the right choices are made, the thin margin between order and chaos, sufficiency and want, peace and annihilation, described to us by the SecretaryGeneral, can make way for a system of peace, justice, freedom and development. The United Nations offers such a system in the unique collection of instruments for international negotiation and cooperation. Let us use those instruments. Let us devote more time to consultation and negotiation in the United Nations. We have it in our power to guarantee that future generations will not criticize our era as one in which a maximum of opportunities to better the lot of mankind was wasted by a minimum of goodwill and cooperation. Let us seize those opportunities.
